Order denying motion of the plaintiff and of the receiver, in an action to foreclose a mortgage, to compel the return of certain fixtures and personal property alleged to be covered by plaintiff’s mortgage, affirmed, with ten dollars costs and disbursements, without prejudice to the right of the parties to raise the questions involved in this appeal by pleading the same in the present foreclosure action or in an independent action brought by the plaintiff or the receiver for that purpose. These questions cannot be determined upon a summary motion of this character, but must be raised in an action. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.